Order entered July 17, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00719-CV

                               JOSE HERNANDEZ, Appellant

                                               V.

    SUN CRANE AND HOIST, INC., JLB PARTNERS, L.P., JLB BUILDERS, L.L.C.,
     AUGER DRILLING, INC., AND D'AMBRA CONSRUCTION CORPORATION,
                                 Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-00715-D

                                            ORDER
       It appears from the record before us that we may not have jurisdiction over this appeal as

no final judgment seems to have been signed. See Martinek Grain & Bins, Inc. v. Bulldog

Farms, Inc., 366 S.W.3d 800, 804 (Tex. App—Dallas 2012, no pet.) (appellate court generally

has jurisdiction only over appeals from final judgments that dispose of all parties and claims in

record). The trial court’s docket sheet reflects appellant’s live pleading was his third amended

petition. That petition appears to name as defendants Sun Crane and Hoist, Inc., JLB Partners,

L.P., JLB Builders, L.L.C., Auger Drilling, Inc., and D’Ambra Construction Corporation. The

docket sheet further reflects all defendants were served, and all but Auger answered. No

counter-claims appear to have been filed.
       The clerk’s record includes a copy of the summary judgment dismissing all of appellant’s

claims against JLB Partners and JLB Builders. Although not included in the record, the docket

sheet reflects Sun Crane was dismissed by order of November 3, 2016 and an order on

D’Ambra’s motion for summary judgment was signed May 22, 2017. However, no order

appears to have been signed disposing of appellant’s claims against Auger.

       So that the Court can establish its jurisdiction, we ORDER appellant to have filed, no

later than August 16, 2018, a supplemental clerk’s record containing a copy of any order

disposing of his claims against Auger. The supplemental clerk’s record shall also include a copy

of the order on D’Ambra’s summary judgment motion.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Ken

Tapscott, Presiding Judge of County Court at Law No.4, and the parties.

       To allow the trial court an opportunity to sign any necessary orders on any remaining

claims and parties, we ABATE the appeal until August 16, 2018. If the requested supplemental

clerk’s record is not timely filed, the appeal may be dismissed without further notice. See TEX.

R. APP. P. 42.3(a).



                                                   /s/     DAVID L. BRIDGES
                                                           PRESIDING JUSTICE